Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE A The following is a list of additional foreign banking institutions and foreign securities depositories used as sub-custodians for the securities and other assets of the Funds. This is to account for the space limitation of the N-SAR filing. COUNTRY STATE STREET Corp., SUB-CUSTODIAN Austria Bank Austria Creditanstalt AG Bulgaria Unicredit Bulbank AD Canada RBC Dexia Investor Services Limited Chile CitiBank, N.A. Peoples Republic Standard Chartered Bank, of China Croatia Zagrebacka Banka D.D. Cyprus BNP Paribas Securities Services S.A. Czech Republic Unicredit Bank Czech Republic A.S. Egypt Citibank N.A. Estonia Seb Eesti Uhispank Greece BNP Paribas Securities Services India Standard Cahrtered Bank Indonesia Standard Charetered Bank, Jakarta Ireland HSBC Bank PLC Japan Standard Chartered Bank, Tokyo Republic of Korea Standard Chartered Bank, Seoul Latvia Seb Latvijas Unibanka. - 1 - COUNTRY STATE STREET Corp., SUB-CUSTODIAN Morocco Citibank, N.A. Nigeria Barclays Bank Pakistan Standard Chartered Bank Poland Bank Polska Kasa Opieki SA (Pekao) Portugal BNP Paribas Securities Services Romania Unicredit Triac Bank S.A. Russia Citibank ZAO Slovak Republic Unicredit Bank Slovakia A.S. Sri Lanka Standard Chartered Bank Swaziland Standard Bank Swaziland Limited Switzerland Credit Suisse First Boston Taiwan Bank of Taiwan Togo Societe Generale De Banques En Cote DIvore Trinidad and Tobago Republic Bank Limited Tunisia Banque Internationale Arabe De Tunise Turkey HSBC Bank A.S. Ukraine ING Bank Ukraine, Unicredit Bank T.Z.O.V. Uganda Barclays Bank of Uganda United Arab Emirates HSBC Bank Middle East Limited, Standard Chartered Bank, Dubai United Kingdom HSBC Bank PLC Vietnam HSBC Ltd Zambia Barclays Bank of Zambia Zimbabwe Barclays Bank of Zimbabwe Limited - 2 -
